Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a sub-harmonic reduction circuit configured to generate a feedback adjustment signal by determining whether the electronic circuit is operating in a peak current limit mode, and when the electronic circuit is operating in the peak current limit mode, determining a value of the feedback adjustment signal according to whether the current of the electronic circuit exceeds a peak current limit, whether a duty cycle of the PWM signal is greater than or equal to the maximum duty cycle, whether the voltage control signal is controlling the duty cycle of the PWM signal, or combinations thereof; and a voltage feedback circuit configured to generate the voltage control signal according to an output voltage produced using the PWM signal, a value of a reference voltage, and a value of the feedback adjustment signal.”.	Regarding Claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a sub-harmonic reduction circuit configured to receive the current limit signal, the PWM comparison signal, and a duty cycle signal indicating whether a duty cycle of the PWM signal is greater than the maximum duty cycle, determine whether the electronic circuit is operating in a peak current limit mode, and produce a feedback adjustment signal according to the current limit signal, the PWM comparison signal, the duty cycle indication, and whether the electronic circuit is operating in the peak current limit mode; and a voltage feedback circuit configured to produce the voltage control signal according to an output voltage, a value of a reference voltage, and a value of the feedback adjustment signal, wherein the inductor current is controlled using the PWM signal, wherein the output voltage is produced using the inductor current, and wherein the current limit signal indicates whether the inductor current is greater than a peak current limit value.”.Claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…determining whether the electronic circuit is operating in a peak current limit mode; when the electronic circuit is operating in the peak current limit mode, determining a value of a feedback adjustment signal according to whether a current of the electronic circuit exceeds a peak current limit, whether a duty cycle of a PWM signal of the electronic circuit is greater than or equal to a maximum duty cycle, whether a voltage control signal is controlling the duty cycle of the PWM signal, or combinations thereof; producing the voltage control signal according to an output voltage produced using the PWM signal, a value of a reference voltage, and a value of the feedback adjustment signal; producing the PWM signal according to the voltage control signal, the current of the electronic circuit, and the maximum duty cycle.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838